DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,963,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-20 of the patent.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,4-6, 8-9, 14,17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ouchi et al. (2019/0294964).
 	As per claims 1 and 14, Ouchi et al. discloses in paragraphs [0029]-[0039] a circuit and method comprising: configuring a specialized circuit (figure 1) for floating point computations using numbers represented by a hybrid format, wherein the hybrid format includes a first format (floating point number with 10-bits or less) and a second format (32-bit floating point number); operating the further configured specialized circuit to store an approximation of a numeric value in the first format during a forward pass for training a deep learning network (see paragraph [0033]; and operating the further configured specialized circuit to store an approximation of a second numeric value in the second format during a backward pass for training the deep learning network (see paragraphs [0037]-[0038]).  
 	As per claims 4 and 17. Ouchi et al. discloses in figures 2, 3 and paragraphs [0030]-[0031] configuring the specialized circuit to apportion the first format and the second format into a sign bit, exponent bits (e), and mantissa bits (p).  
 	As per claims 5 and 18, Ouchi et al. discloses in paragraphs [0030]-[0031] an exponent bit ([6 bits or less) of the first format is less than an exponent bit (8 bit) of the second format.  
 	As per claims 6 and 19. Ouchi et al. discloses in paragraphs [0045] the first format uses 8-bits, wherein the first format uses five bits as the exponent bits and two bits as the mantissa bits.  
As per claim 8, Ouchi et al. discloses values represented in floating point formats as described in paragraphs [0030]-[0031] which inherently disclose that the approximation of the numeric value is represented as a function of a multiple of a fraction, wherein the fraction is an inverse of a number of discrete values that can be represented using only the mantissa bits.  
 	As per claim 9, Ouchi et al. disclose the specialized circuit (figure 1) clearly comprises a floating point unit (FPU).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (2019/0294964).
 	As per claim 13, Ouchi et al. does not disclose the hybrid format is a very low precision format (VLP format) comprising less than sixteen bits.  However, using a very low precision format comprising less than sixteen bits claimed instead of 23 bit as disclosed by Ouchi et al. would have been an obvious modification to a person of ordinary skill in the art before the filling date of the claimed invention for trading off between the accuracy and computation.
 	
 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being obvious over Ouchi et al. (2019/0294964) in view of Wang et al. (2019/0339938).
The applied reference to Wang et al has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
 	It is noted that Ouchi et al. does not specifically disclose the hybrid format reserves only two representations, one reserved representation to represent zero and another reserved representation to represent NaN which is the same for infinity, and disregarding the sign bit in the two representations. However, the features are disclosed by Wang et al. in paragraphs [0033] and [0034] thus would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention in order to extend the range of values 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 2-3, 7, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182